DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5 and 15 are objected to because of the following informalities:  Claim 1 contains multiple sentences.  Each claim must contain a single sentence with a single punctation at the end of the claim. Claim 5 contains a semi-colon at the end of the claim.  The punctation must be a period.  Claim 15 contains a typo at the end of the claim with the term “line”.  It is believed that the term should be “liner”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "protective paper" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim fails to use the term previously in the claim, and it is unclear what is meant by the term.

The phrase “sturdy paper” in claim 1 is unclear, which renders the claim vague and indefinite.  It is unclear from the claim and the specification what is meant by the term “sturdy”.  The term “sturdy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The phrase “wherein the two edges without adhesive includes tape” in claim 11 is unclear, which renders the claim vague and indefinite.  It is unclear if the tape is part of the protective cover, or if it is a separate entity that is used in combination with the protective cover.

Claims 2 – 10 and 12 – 15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 fails to further limit claim 1. Claim 1 already states that the protective cover already is limited to paper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8 – 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Marquis et al. (USPN 4,980,212).

Marquis et al. disclose a protective cover to protect a surface (Figures; Abstract) comprising; a top surface (Figure 1 and 5); a bottom surface opposing the top surface and being coated with an adhesive layer (Figure 1, #16); wherein the protective cover is formed from a production material, wherein the protective paper uses a protection material such as sturdy paper to protect the surface (Column 3, lines 15 – 25) as in claim 1. In claim 5, the production material is paper (Column 3, lines 15 – 25).  With regard to claim 6, the protective cover is rectangular in shape (Figures). With respect to claim 8, the protective cover includes two edges with adhesive and two edges without adhesive (Figure 1, #16; Figure 5, #52). Regarding claim 9, the adhesive layer is reusable (Column 3, line 60 to Column 4, line 65). For claim 10, the adhesive layer is configured to be released from the surface without residue (Column 3, line 60 to Column 4, line 65). With respect to claim 14, the adhesive is a rear re-applicable (Figures; Column 3, line 60 to Column 4, line 65). Regarding claim 15, the protective cover is without a release liner (Figures, no release liner).

Claims 1 – 3, 5, 6, 8 – 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dempster et al. (USPGPub 2010/0263589 A1).

Dempster et al. disclose a protective cover to protect a surface (Figures; Abstract) comprising; a top surface; a bottom surface opposing the top surface and being coated with an adhesive layer (Figure 7A, #108); wherein the protective cover is formed from a production material, wherein the protective paper uses a protection material such as sturdy paper to protect the surface  (Paragraph 0008) as in claim 1. With respect to claim 2, the surface is a floor (Paragraph 0007). Regarding claim 3, the surfaces the wall (Paragraph 0007). In claim 5, the production material is paper (Paragraph 0008).  With regard to claim 6, the protective cover is rectangular in shape (Figures 1A and 7A). With respect to claim 8, the protective cover includes two edges with adhesive and two edges without adhesive (Figure 7A, #108). Regarding claim 9, the adhesive layer is reusable (Paragraph 0009). For claim 10, the adhesive layer is configured to be released from the surface without residue (Paragraph 0042). With respect to claim 14, the adhesive is a rear re-applicable (Paragraph 0009). Regarding claim 15, the protective cover is without a release liner (Paragraph 0013).

Claims 1 – 3, 5,  and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Doyle (USPGPub 2013/0236676 A1).

Doyle discloses  a protective cover to protect a surface (Figures; Abstract) comprising; a top surface; a bottom surface opposing the top surface and being coated with an adhesive layer; wherein the protective cover is formed from a production material, wherein the protective paper uses a protection material such as sturdy paper to protect the surface (Figure 4, #302; Paragraph 0016, wherein fiber board is equivalent to sturdy paper) as in claim 1. With respect to claim 2, the surface is a floor (Paragraph 0015). Regarding claim 3, the surfaces the wall (Paragraph 0015). In claim 5, the production material is paper (Figure 4, #302; Paragraph 0016, wherein fiber board is equivalent to sturdy paper).  With regard to claim 6, the protective cover is rectangular in shape (Figure 4). 

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sullens et al. (USPN 6,177,164).

Sullens et al. disclose a protective cover to protect a surface (Figures; Abstract) comprising; a top surface; a bottom surface opposing the top surface and being coated with an adhesive layer; wherein the protective cover is formed from a production material, wherein the protective paper uses a protection material such as sturdy paper to protect the surface  (Figures; Figure 2, #24; Column 3, lines 34 – 49) as in claim 1. With respect to claim 2, the surface is a floor (Figure 1). In claim 5, the production material is paper (Column 3, lines 34 – 49).  As in claim 7, the protective cover is square in shape (Figures). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (USPGPub 2013/0236676 A1) in view of Ruzhin (USPN 9,732,533).

Doyle discloses a protective cover to protect a surface (Figures; Abstract) comprising; a top surface; a bottom surface opposing the top surface and being coated with an adhesive layer; wherein the protective cover is formed from a production material, wherein the protective paper uses a protection material such as sturdy paper to protect the surface (Figure 4, #302; Paragraph 0016, wherein fiber board is equivalent to sturdy paper). However, Doyle fails to disclose the surface is a countertop, the two edges without adhesive includes tape, and the adhesive is configured to attach to at least one of wood, tile, linoleum, granite and composite countertop materials. 

Ruzhin teachs a protective cover to protect a surface (Figures; Abstract) comprising; a top surface; a bottom surface opposing the top surface; wherein the protective cover is formed from a production material, wherein the protective paper uses a protection material such as sturdy paper to protect the surface (Figures; Column 3, lines 11 – 23), the surface is a countertop (Figures 8A – 8C), the two edges without adhesive includes tape (Figure 3E, #340 and 342, 344), and the adhesive is configured to attach to at least one of tile, granite and composite countertop materials (Column 7, line 55 to Column 8, line 2) for the purpose of securing a protection device to a surface (Abstract, lines 8 – 12). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive tape used to attach a protective cover to a countertop in Doyle in order to secure a protection device to a surface as taught by Ruzhin.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle (USPGPub 2013/0236676 A1) in view of Rus (USPN 11,002,028).

Doyle discloses a protective cover to protect a surface (Figures; Abstract) comprising; a top surface; a bottom surface opposing the top surface and being coated with an adhesive layer; wherein the protective cover is formed from a production material, wherein the protective paper uses a protection material such as sturdy paper to protect the surface (Figure 4, #302; Paragraph 0016, wherein fiber board is equivalent to sturdy paper). However, Doyle fails to disclose the top surface includes a slip resistant layer.

Rus teachs a protective cover to protect a surface (Figures; Abstract) comprising; a top surface; a bottom surface opposing the top surface; wherein the protective cover is formed from a production material, wherein the protective paper uses a protection material such as sturdy paper to protect the surface (Figures; Column 11, lines 64 – 65) having a slip resistant layer (Figure 11; Column 14, line 1 to Column 15, line 13) for the purpose of providing a non-slip area on the protective cover (Column 14, lines 10 – 14).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a slip resistant layer in Doyle in order to provide a non-slip area on the protective cover as taught by Rus,

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses additional constructions of protective covers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
May 6, 2022